Order entered January 14, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00838-CV

                           KHOSROW SADEGHIAN, Appellant

                                              V.

                                  DAVID JACO, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-13719

                                          ORDER
       Before the Court is appellee’s December 31, 2018 motion to dismiss the appeal and his

January 2, 2019 letter asking that the motion be withdrawn. Accordingly, we WITHDRAW

appellant’s motion.

       Appellant’s brief on the merits is due January 28, 2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE